MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                          FILED
      regarded as precedent or cited before any
                                                                               Jun 28 2019, 10:26 am
      court except for the purpose of establishing
      the defense of res judicata, collateral                                        CLERK
                                                                                Indiana Supreme Court
      estoppel, or the law of the case.                                            Court of Appeals
                                                                                     and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Leanna Weissmann                                         Curtis T. Hill, Jr.
      Lawrenceburg, Indiana                                    Attorney General of Indiana

                                                               Sierra A. Murray
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Matt Hansen,                                             June 28, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               19A-CR-294
              v.                                               Appeal from the Ripley Circuit
                                                               Court
      State of Indiana,                                        The Honorable Ryan J. King,
      Appellee-Plaintiff                                       Judge
                                                               Trial Court Cause No.
                                                               69C01-1711-F5-56



      May, Judge.


[1]   Matt Hansen appeals the trial court’s order revoking the remaining portion of

      his work release sentence, his GPS-home incarceration sentence, and six

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-294 | June 28, 2019                      Page 1 of 7
      months of his suspended sentence. Instead, Hansen would like to be reinstated

      to work release and in-home incarceration. Hansen argues the order is an abuse

      of discretion because the circumstances of his non-compliance were mostly out

      of his control. We affirm.



                               Facts and Procedural History
[2]   On March 19, 2018, Hansen pled guilty to Level 5 felony operating a vehicle as

      a habitual traffic violator suspended for life. 1 On April 5, 2018, the trial court

      sentenced Hansen to five years in the Indiana Department of Correction

      (“DOC”) with three years suspended to probation. The court ordered Hansen’s

      two years of executed time to be served as one year on work release followed by

      one year on GPS-home incarceration.


[3]   The work release program allowed Hansen to go to work and to authorized

      doctor’s appointments. Because his driver’s license was suspended, Hansen

      relied on his mother and coworker to drive him to and from work and

      appointments. On September 25, 2018, two reporting officers discovered that

      Hansen visited unauthorized locations nineteen different times. Three of the

      locations were Hansen’s coworker’s house and the children’s babysitters’

      locations because the coworker was the primary transport for his children.

      Another location was his mother’s house to change his clothes in addition to his




      1
          Ind. Code § 9-30-10-17 (2015).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-294 | June 28, 2019   Page 2 of 7
      mother needing to use the restroom because of irritable bowel syndrome.

      Another location was the library because he wanted to print some pictures so he

      could draw. Work release removed Hansen from its program for being in

      unauthorized locations and having an arrearage on fees.


[4]   The State filed a petition for Hansen to be brought before the trial court for a

      hearing on his violation. The trial court held the hearing and then revoked

      Hansen’s remaining work release sentence, his GPS-home incarceration

      sentence, and six months of his suspended sentence. The court ordered Hansen

      to serve two and a half years of probation when he is released from the DOC.



                                 Discussion and Decision
[5]   Hansen asserts the trial court abused its discretion when it revoked his

      remaining work release sentence, his GPS-home incarceration sentence, and six

      months of his three-year suspended sentence. “We treat a hearing on a petition

      to revoke a placement in a community corrections program the same as we do a

      hearing on a petition to revoke probation.” Cox v. State, 706 N.E.2d 547, 549

      (Ind. 1999). Probation is a favor granted by the State, not a right to which a

      criminal defendant is entitled. Sanders v. State, 825 N.E.2d 952, 955 (Ind. Ct.

      App. 2005), trans. denied. A court may order execution of all or part of the

      sentence that was suspended at the time of the initial sentencing if the court

      finds the person has violated a condition at any time before termination of that

      probationary period. Ind. Code § 35-38-2-3(h).



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-294 | June 28, 2019   Page 3 of 7
[6]   The conditions for probation and whether to revoke probation when those

      conditions are violated are left to the discretion of the trial court. Heaton v.

      State, 984 N.E.2d 614, 616 (Ind. 2013). We review probation violation

      determinations and sanctions for an abuse of discretion. Id. An abuse of

      discretion occurs if the decision is “‘clearly against the logic and effect of the

      facts and circumstances before the court, or the reasonable, probable, and actual

      deductions to be drawn therefrom.’” K.S. v. State, 849 N.E.2d 538, 544 (Ind.

      2006) (quoting In re L.J.M., 473 N.E.2d 637, 640 (Ind. Ct. App. 1985)). “We

      will second-guess the fact-finding court only when it responds to that factual

      context in an unreasonable manner.” Tapia v. State, 753 N.E.2d 581, 585 (Ind.

      2001).


[7]   Hansen admits he did not comply with the work release program rules,

      (Appellant’s Br. at 11), but he argues his violations do not warrant revocation

      by the trial court. He relies on two cases in support of his argument: Ripps v.

      State, 968 N.E.2d 323 (Ind. Ct. App. 2012), and Johnson v. State, 62 N.E.3d
1224 (Ind. Ct. App. 2016). We disagree with Hansen’s assertion that his

      circumstances are similar to those found in either Ripps or Johnson.


[8]   In Ripps, we held the trial court abused its discretion by revoking Ripps’

      probation and ordering him to serve the remainder of his suspended sentence in

      prison because Ripps took steps to comply with his probation rules. 968
N.E.2d at 324. Ripps moved into an assisted-living facility that was 980 feet

      from the public library, which violated a condition of his probation. Id. at 325.

      Ripps was in the process of moving out of the facility when he was arrested for

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-294 | June 28, 2019   Page 4 of 7
       his violation. Id. at 327. We held that the revocation of Ripps’ probation was

       an abuse of the trial court’s discretion because the circumstances—appellant’s

       medical condition, his attempt to adhere to the terms of his probation, the

       technical nature of the measurement of the distance between the assisted-living

       facility and the library, the fact that he was in the process of moving out when

       he was arrested, his having wrongly served time in prison for an offense that

       violated ex post facto principles, and the sheriff’s department having learned of

       his living arrangement only because appellant reported his location—did not

       warrant revocation. Id. at 328.


[9]    In Johnson, where the appellant had a cognitive deficit, we held the trial court

       abused its discretion in revoking Johnson’s placement in community

       corrections. 62 N.E.3d at 1226. Johnson was to remain in the interior living

       area of the apartment in which he resided and keep current with his community

       corrections fees. Id. at 1230. Sometimes, he was near—not inside—his

       apartment, and he was unable to pay his fees. Id. We concluded the trial court

       abused its discretion in finding appellant’s violation warranted serving the

       entirety of the remaining portion of his executed sentence in the DOC. Id. at

       1232. We reasoned that the level of appellant’s functioning and resources, his

       previous successful placement on work release, the nature of the violation, and

       the severity of the court’s sentence were enough to justify placing Johnson on

       work release for the remaining portion of his executed sentence. Id.


[10]   Here, Hansen continuously violated the work release rules, unlike Ripps, who

       moved out of his living space as soon as he was made aware the location

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-294 | June 28, 2019   Page 5 of 7
       violated his probation. Hansen knew that he “should have called each and

       every time for each and every delay,” (Tr. Vol. II at 13-14), but he did not do

       so. We disagree with his assertion that “his violations largely flow from

       circumstances beyond his control.” (Appellant’s Br. at 11.) The case would be

       different if each violation came as a surprise to Hansen, but that is not the

       situation. Hansen knew of his mother’s irritable bowel syndrome and his

       coworker being the primary person to transport the coworker’s children to and

       from their babysitter. Instead of notifying his work release reporting officer of

       the routine stops made by his drivers, Hansen violated the rules nineteen

       different times. Hansen knew how to pre-approve his doctor’s appointments, so

       it would have been logical and practical to have the stops pre-approved as

       conditions that might occur during his drive to and from work and

       appointments. Unlike Ripps, Hansen did not take steps to address his on-going

       violations.


[11]   Moreover, there is no evidence pointing to Hansen having cognitive deficits,

       which distinguishes him from Johnson, who had problems understanding.

       Johnson, 62 N.E.3d at 1228. Moreover, there were times when Hansen’s drivers

       were not the reason for the unauthorized stops. One was because Hansen

       “didn’t feel comfortable going to the doctor with everything exposed,” (Tr. Vol.

       II at 10), because there was “a rather large hole down the backside of [his]

       pants,” (id.), so he went home to change his pants. A second was because he

       was soaked head to toe with hydraulic fluid, so he went home to change his

       clothes. Just as it was logical to change clothes, it would have been equally


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-294 | June 28, 2019   Page 6 of 7
       logical to notify the reporting officer that he was stopping by his house to do

       just that. A third stop was because Hansen wanted to print some pictures,

       which he acknowledged was not appropriate. (Id. at 12).


[12]   We cannot say the trial court abused its discretion when Hansen admits

       violating the rules and his only mitigating evidence is his willingness “to do the

       work to get right.” (Id. at 14). Yet, when he was granted the opportunity to be

       on work release after breaking the law, Hansen violated the rules nineteen

       times. We are not convinced Hansen should be reinstated to work release and

       in-home incarceration when he knowingly and repeatedly broke the work

       release rules. See, e.g., Milliner v. State, 890 N.E.2d 789, 793 (Ind. Ct. App.

       2008) (stating the trial court’s decision was not clearly against the logic and

       effect of the facts and circumstances because “[appellant’s] actions showed a

       lack of respect for the law and for the opportunities afforded him”).



                                               Conclusion
[13]   The trial court did not abuse its discretion when it revoked the remaining

       portion of Hansen’s work release sentence, his GPS-home incarceration

       sentence, and six months of his suspended sentence. Accordingly, we affirm.


       Affirmed.


       Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-294 | June 28, 2019   Page 7 of 7